Ca

Oo Oo sa DN A HB WwW Noor

Do NO Bb NO NO HN BP KH DR RH wm ee OO eee

  
  

   

se 2: 15-cv-05642-CAS-JC Ki nt 467 Filed 08/01/19 Page 1of 7 Page ID #:8085

EDACT |

FILED
CLERK, US. DISTRICT COURT

    
   
    

SNTRAL DISET Ae
CEN PRAL & TOF O4,

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

WESTERN DIVISION
MARCUS GRAY; ET AL., Case No. 2:15-CV-05642-CAS(JCx)
SPECIAL VERDICT
Plaintiff, (PHASE ID)
VS, |
KATY PERRY; ET AL.,

Defendants.

 

 

 
Case 2:15-cv-05642-CAS-JC Document 467 Filed 08/01/19 Page 2 of 7 Page ID #:8086

We the jury in the above-entitled action answer the questions submitted to

us as follows:

Question 1:

Did Plaintiffs show that there is a causal nexus between the infringement

and Defendants’ gross revenue.

Yes No

If you answer Question 1 “No,” turn to the last page, sign and return this

verdict.

If you answer Question | “Yes,” then proceed to answer Question 2.
Case 2:15-cv-05642-CAS-JC Document 467 Filed 08/01/19 Page 3of7 Page ID #:8087

Question 2:

The parties have stipulated to the following amounts of gross revenues and

costs of certain defendants:

 

 

 

 

 

 

 

 

 

 

 

Defendant Gross Revenues | Costs

Jordan Houston | $631,448.47 $119,343.76 in legal and accounting fees

Karl Martin $1,265,083.02 | $126,508.30 in management commissions;

Sandberg $12,650.83 in legal, administrative, and accounting
fees

Lukasz Gottwald | $347,797.89 $245.17 in production expenses; $77,334.57 in
professional fees

Kasz Money, $1,079,218.20 | $760.75 in production expenses; $239,969.46 in

Ine. professional fees

Henry Walter $826,704.07 $124,005.61 in management fees; $41,335.20 in
legal fees; $41,335.20 in business management fees

Sarah Hudson $670,852.47 $15,837.50 in legal fees; $32,750.75 in legal fees;
$33,542.63 in business management fees

Kathryn $3,260,782.07 $489,117.31 in management commissions;

Elizabeth $163,039.10 in legal fees; $163,039.10 in business

Hudson management and accounting fees

Net Income
Kobalt Music $132,476.14
Publishing

America, Inc.

 

 

WB Music Corp.

 

$130,450.36

 

 

 
Case 2:15-cv-05642-CAS-JC Document 467 Filed 08/01/19 Page 4 of 7 Page ID #:8088

Please state the amount of net profits, if any, earned by each Defendant from “Dark

Horse”:

Jordan Houston: $_512-, 104.71
Karl Martin Sandberg: $_ 1,125,423 §
Lukasz Gottwald: $__ 2710, H1¢-15

Kasz Money, Inc.:$__ $34 4977.4

Henry Russell Walter: $_(,2.0, 62-4. 04

Sarah Hudson: $_ 53% , 721.54 |

Katheryn Elizabeth Hudson: $ 2,445 6¢b.5u

Kobalt Music Publishing America, Inc.:$__ [32.7 b. (4
WB Music Corp.: $__ [40,450.36

Capitol Records, LLC: $ 5,732 AZ. 00

 

 

 

 

Please proceed to Question 3.
Case 2:15-cv-05642-CAS-JC Document 467 Filed 08/01/19 Page5of7 Page ID #:8089

Question 3:
What percentage, if any, of the net profits earned by Defendants from “Dark

Horse” is attributable to the use of the “Joyful Noise” musical composition in

ostinato #2 in “Dark Horse” as opposed to other factors?

Answer: % Vy : oy

Please proceed to Question 4.
Case 2:15-cv-05642-CAS-JC Document 467 Filed 08/01/19 Page 6of7 Page ID #:8090

Question 4:

Please multiply the amount of net profits earned by each Defendant
identified in Question 2 by the percentage you determined in Question 3, and state

the resulting amount for each Defendant below.

Jordan Houston: $_{\4 225, Sb
Karl Martin Sandberg: $ 25% 332.88

Lukasz Gottwald: $_ (0 144.0
Kasz Money, Inc.: $ |88, (51.¢0

Henry Russell Walter: $ 144 ,50p. 71

Sarah Hudson: $_|32- 442-3

Katheryn Elizabeth Hudson: $ 560 ,256.9y
Kobalt Music Publishing America, Inc.: $ 74 yo1.13

WB Music Corp.: $24, 351-33
Capitol Records, LLC: $ ],2%9% 4\|.a5

Please continue to the next page.
Case 2:15-cv-05642-CAS-JC Document 467 Filed 08/01/19 Page 7of7 Page ID #:8091

The foreperson should now sign this verdict form.

Dated: Pugest | 204

After this verdict form has been signed, notify the clerk that you are ready to

present your verdict in the courtroom.
